Citation Nr: 1147321	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee medial meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right hip arthritis as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for lumbosacral spine arthritis as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

REMAND

The Veteran served on active duty from June 1978 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran received a VA examination of his right knee, right hip, and lumbosacral spine in November 2006.  Since the Veteran was last examined, he has presented evidence indicating that the symptomatology associated with his right knee has increased in severity.  Specifically, MRI reports dated November 2008 showed substance loss of the posterior horn of the medial meniscus, as well as a partial/full thickness tear of the anterior cruciate ligament.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Thus, a new examination of the Veteran's right knee should be scheduled upon remand.

In addition, the Veteran has submitted medical records from a private practitioner, Dr. M.J.P., dating from October 2008 to January 2009.  The January 2009 record reflects that the Veteran was being referred for a right knee arthroscopy; however, copies of the surgical report and subsequent treatment records have not been requested.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2).

The Veteran asserts that the symptoms associated with his service-connected right knee disability, including antalgic gait and shortening of the right lower extremity, caused or chronically worsened his right hip and lumbosacral spine arthritis.  The November 2006 examiner found that the Veteran's arthritis was "more likely than not related to normal wear and tear with aging"; however, the examiner did not comment on whether the Veteran's arthritis may have been chronically worsened by his service-connected right knee disorder.  As a result, another medical opinion is required.

In addition, in March 2009, the Veteran indicated that he receives treatment for his right knee at the Jerry L. Pettis VA Medical Center (VAMC) in Loma Linda, California.  These records have not been obtained by the agency of original jurisdiction (AOJ).  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, a request for all of the Veteran's treatment records from the Jerry L. Pettis VAMC in Loma Linda should be made upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jerry L. Pettis VAMC in Loma Linda, California, and request that all records of the Veteran's treatment at that facility be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, contact Dr. M.J.P. and request that all records of the Veteran's treatment for a right knee disorder since January 2009, including surgical reports, if any, be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be obtained and the Veteran should be provided with the opportunity to obtain the records.  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected residuals of a right medial meniscectomy.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should specifically state if there is ankylosis of the knee and the degree of fixation if applicable; recurrent subluxation or lateral instability and, if so, whether it can be characterized as "slight," "moderate," or "severe"; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; nonunion of the tibia and fibula, with loose motion requiring a brace; or malunion of the tibia and fibula, with knee or ankle disability characterized as "slight," "moderate," or "severe."  

The examiner should also be asked to review the claims folder and provide an opinion as to the medical probabilities that the Veteran's right hip or lumbosacral spine arthritis was made chronically worse by his 

service-connected residuals of a right medial meniscectomy.  The examiner must provide specific reasons and bases for any opinion rendered.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

